DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    61
    429
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 08/25/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
I. Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US 2016/0083423 A1) in view of Berge et al (Journal of Pharmaceutical Sciences, Jan 1977, vol.66, No.1, pages 1-19).    
For claim 1:
Peng et al teach the following compound:

    PNG
    media_image2.png
    113
    397
    media_image2.png
    Greyscale
, wherein AA is L-Lys [see formula Ia in page 2; also see example 63]. 
The Peng et al further teach the pharmaceutical compositions comprising their recited compounds and a pharmaceutical acceptable carrier, and the pharmaceutically acceptable carrier may be mannitol, water, Ringer's solution, or isotonic sodium chloride solution, etc [see claims 1 and 9, and paragraph 0050]. 
The differences between Peng et al and instant claims are as follows:
Peng et al silent on applicants recited pH range of 2-5.5;
Peng et al silent on applicants recited weight ratio of the compound and excipient.
With regard to (i) of above, the recited pH range is considered as a result effective variable for a given pharmaceutical composition. It is important to find suitable conditions for the stability of a composition in different conditions, such as suitable solvent, pH range, concentrations of components, temperature etc., which are routine practice in the art. A skilled person in the art always choose or find best conditions to make the product stable though a routine experimentation. 
In addition, Peng et al provided guidance for the pharmaceutically acceptable carriers or salts etc. For example, HCl is universally pharmaceutical acceptable salt. Therefore, it is obvious to use HCl as a salt, which should bring the pH down to less than 5.5. 
Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). 
With regard to (ii) of above, concentrations of components in the composition are also considered as result effective variables, and a skilled person in the art always choose or find out optional concentrations through a routine experimentation. 
Generally, the differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
For claim 2:
The Peng et al further teach the pharmaceutical compositions comprising their recited compounds and a pharmaceutical acceptable carrier, and the pharmaceutically acceptable carrier may be mannitol, water, Ringer's solution, or isotonic sodium chloride solution, etc [see claims 1 and 9, and paragraph 0050]. 


For claims 3-4:
As explained above under “For claim 1”, the recited pH is considered as a result effective variable for a given pharmaceutical composition. It is important to find suitable conditions for the stability of a composition in different conditions, such as suitable solvent, pH range, concentrations of components, temperature etc., which are routine practice in the art. A skilled person in the art always choose or find best conditions to make the product stable though a routine experimentation. 
In addition, Peng et al provided guidance for the pharmaceutically acceptable carriers or salts etc. For example, HCl is universally pharmaceutical acceptable salt. Therefore, it is obvious to use HCl as a salt, which should bring the pH down to less than 5.5. 
For claim 5:
Peng et al provided guidance for the pharmaceutically acceptable carriers or salts etc. For example, HCl is universally pharmaceutical acceptable salt. Moreover, it is FDA approved salt for pharmaceutical compositions [see Berge et al]. Therefore, it is obvious to use HCl as a salt.
For claim 6:
As explained above under “For claim 1”, the recited weight ratios or concentrations of components in the composition are considered as result effective variables, and a skilled person in the art always choose or find out optional concentrations through a routine experimentation. 
Generally, the differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
The motivation to modify the teachings or combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 

II. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (US 2016/0083423 A1).    
Peng et al teach the following compound:

    PNG
    media_image2.png
    113
    397
    media_image2.png
    Greyscale
, wherein AA is L-Lys [see formula Ia in page 2; also see example 63]. 
The Peng et al further teach the pharmaceutical compositions comprising their recited compounds and a pharmaceutical acceptable carrier, and the pharmaceutically acceptable carrier may be mannitol, water, Ringer's solution, or isotonic sodium chloride solution, etc [see claims 1 and 9, and paragraph 0050]. 
Peng et al further teach that the formulation is injectable formulations (powder for injection, lyophilized powder for injection, liquid for injection, infusion, etc.). [see 0050]. 
The differences between Peng et al and instant claims are as follows:
Peng et al silent on applicants recited pH after reconstitution to the recited amounts;
Peng et al silent on applicants recited weight ratio of the compound and excipient.
With regard to (i) of above, the recited pH range is considered as a result effective variable for a given pharmaceutical composition. It is important to find suitable conditions for the stability of a composition in different conditions, such as suitable solvent, pH range, concentrations of components, temperature etc., which are routine practice in the art. A skilled person in the art always choose or find best conditions to make the product stable though a routine experimentation. 
In addition, Peng et al provided guidance for the pharmaceutically acceptable carriers or salts etc. For example, HCl is universally pharmaceutical acceptable salt. Therefore, it is obvious to use HCl as a salt, which should bring the pH down to the desired value. 
Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). 
With regard to (ii) of above, concentrations of components in the composition are also considered as result effective variables, and a skilled person in the art always choose or find out optional concentrations through a routine experimentation. 
Generally, the differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
The motivation to modify the teachings or combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 11,338,008 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 


For claims 1-4 and 6:
Claim 1 of US patent disclose a pharmaceutical composition comprising (a) a compound with the following formula or a pharmaceutically acceptable salt thereof at a concentration of 10 mg/mL: 

    PNG
    media_image3.png
    137
    384
    media_image3.png
    Greyscale

 and (b) a pharmaceutically acceptable excipient at a concentration of about 3.8% w/w or about 5% w/w, wherein the composition has a pH of about 4.5, wherein the pharmaceutically acceptable excipient is mannitol, sorbitol, sucrose, lactose, or trehalose, where the composition is clear and colorless.
For claim 5:
Claim 2 of US patent disclose that the pharmaceutical composition according to claim 1, wherein the pharmaceutically acceptable salt is hydrochloride salt. 
For claim 7:
The claim 1 of US patent disclose a pharmaceutical composition with the recited components and with the recited limitations. Based on broadest reasonable interpretation, the pharmaceutical composition can be interpreted as liquid or solid forms and the solid form can be interpreted as lyophilized composition, which reads applicants claim 7. 
The claims of US patent are narrower in scope, whereas the claims of present application are broader in scope, and so, the species anticipate genus. Accordingly, claims of present application are anticipated by the claims of US patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658